 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    JOSEPH DANG,                               Case No.: 18cv1869-LAB (BGS)
12                                Plaintiff,
                                                 ORDER OF DISMISSAL
13    v.
14    DAVID PONTIER, et al.,
15                            Defendants.
16
17         Plaintiff Joseph Dang has filed a notice of voluntary dismissal. No Defendant
18   has answered or otherwise appeared. Pursuant to Fed. R. Civ. P. 41(a), this action
19   is DISMISSED WITHOUT PREJUDICE. The order to show cause (Docket no. 5)
20   is DISCHARGED.
21
22         IT IS SO ORDERED.
23   Dated: June 11, 2019
24
25                                             Hon. Larry Alan Burns
                                               Chief United States District Judge
26
27
28

                                                1
                                                                          18cv1869-LAB (BGS)
